Exhibit 10.1

 



VERSAR, INC.

2010 STOCK INCENTIVE PLAN

___________________________________

2015 Long-Term Incentive Compensation Program

(as adopted by the Compensation Committee on February 3, 2015)

___________________________________

 

1.Purpose and Authority; Effective Date

 

Pursuant and subject to the Versar, Inc. 2010 Stock Incentive Plan (the “2010
Plan”), Versar, Inc., has adopted this 2015 Long-Term Incentive Compensation
Program (the “LTICP”) in order to further the interests of Versar, Inc. and its
shareholders through establishing a program for awards under its 2010 Plan. The
Compensation Committee (the “Committee”) has adopted the LTICP, on the date
designated in the caption above, pursuant to authority delegated to the
Committee by the Board as set forth in the Committee’s Charter and Section 4 of
the 2010 Plan. Participation Percentages may be granted hereunder from and after
the date of such adoption. The LTICP shall be deemed effective as of June 28,
2014.

 

2.Definitions

 

Terms in the LTICP that begin with an initial capital letter have the defined
meaning set forth in Appendix A of the 2010 Plan, unless defined in this Section
2 or elsewhere in the LTICP, or the context of their use clearly indicates a
different meaning. As used herein, the following terms shall have the meanings
set forth below:

 

“Effective Date” means June 28, 2014.

 

“EPS” means the Company’s diluted earnings per share (as set forth in its
audited financial statements) for a Performance Period.

 

“Final Participation Percentage” means, as of the Valuation Date, with respect
to each LTICP Award Recipient, such LTICP Award Recipient’s Participation
Percentage.

 

“Good Reason” means, with respect to an LTICP Award Recipient, (A) if the LTICP
Award Recipient is a party to a Service Agreement, and “good reason” is defined
therein, such definition, or (B) if the LTICP Award Recipient is not a party to
a Service Agreement or the LTICP Award Recipient’s Service Agreement does not
define “good reason”: (i) the material reduction of the LTICP Award Recipient’s
authority, duties and responsibilities, or the assignment to the LTICP Award
Recipient of duties materially inconsistent with the LTICP Award Recipient’s
then current position or positions with the Company; (ii) a ten percent or more
reduction in the annual base salary of the LTICP Award Recipient, or a material
reduction in the annual cash bonus opportunity applicable to the LTICP Award
Recipient, if any, subject to the exceptions set forth in the following
sentence; or (iii) the relocation of the LTICP Award Recipient’s office to more
than 30 miles from his or her current place of employment. For purposes of
clause (ii) of the preceding sentence, “Good Reason” shall not occur as the
result of a reduction in bonus opportunity that the Company makes in good faith
either (x) as part of a Company program to reduce “general and administrative”
expenses due to business conditions which reduction is applied to other senior
officers generally, or (y) by reason of the LTICP Award Recipient’s failure to
perform his or her duties and/or achieve personal, departmental, or Company-wide
goals and objectives; provided that neither of these exceptions shall apply if
the reduction in bonus opportunity occurs in connection with, on, or after a
Change in Control.

 



-1-

 

  

“LTICP Award” means an award of a Participation Percentage to an LTICP Award
Recipient under the LTICP. Each LTICP Award (other than the one being granted on
the first Valuation Date hereunder, i.e. June 30, 2015) is designed to qualify
as a Performance Compensation Award (within the meaning of the 2010 Plan).

 

“LTICP Award Recipient” means an Eligible Person who is designated by the
Committee to receive an LTICP Award, and who duly and timely executes a
Participation LTICP Letter.

 

“LTICP Pool” means, as of the Valuation Date, a dollar amount calculated by
multiplying the Outperformance Amount by thirty percent (30%) and as such
calculation is furthered described in Section 4(b) hereof; provided, however,
that in no event shall the LTICP Pool as of a Valuation Date be less than zero.
This formula for calculating the LTICP Pool is the Performance Formula for
purposes of Section 10(d) of the 2010 Plan.

 

“Other Share-Based Securities” has the meaning set forth in Section 4(c).

 

“Outperformance Amount” for a Valuation Date shall mean the amount by which
Company’s EPS exceeds Target EPS for the Performance Period then ended
multiplied by the weighted average number of the Company’s common shares
outstanding, on a diluted basis (as set forth in its audited financial
statements for the fiscal year then ended).

 

“Participation LTICP Letter” has the meaning set forth in Section 4(a).

 

“Participation Percentage” means, with respect to any LTICP Award Recipient,
such LTICP Award Recipient’s percentage of the amounts to be paid under the
LTICP as set forth in Section 4(a).

 

“Performance Period” means each of the fiscal years 2015, 2016 and 2017.

 

“Qualified Termination” has the meaning set forth in Section 4(d)(i).

 

“Service Agreement” means, as of a particular date, any employment, consulting
or similar service agreement then in effect between an LTICP Award Recipient, on
the one hand, and the Company or one of their Affiliates, on the other hand, as
amended or supplemented through such date.

 

“Target EPS” means $0.299 for the 2015 Performance Period, $0.329 for the 2016
Performance Period and $0.362 for the 2017 Performance Period.

 



-2-

 

  

“Valuation Date” means the last day of the fiscal year for a particular
Performance Period.

 

3.Administration

 

(a) General. The general administration of the LTICP and the responsibility for
carrying out the provisions of the LTICP shall be placed in the Committee. The
Committee may make such rules and regulations and establish such procedures for
the administration of the LTICP as it deems appropriate.

 

(b) Modification of Award Conditions or Vesting. The Committee may, in its
absolute discretion, without amendment to the LTICP, accelerate the lapse of
restrictions, or waive any condition imposed hereunder, with respect to any
LTICP Award, or otherwise adjust any of the terms applicable to any such LTICP
Award; provided, however, that no action under this Section shall adversely
affect any LTICP Award Recipient without the LTICP Award Recipient’s specific
written consent.

 

(c) Equitable Adjustments. Unless a specific provision in this LTICP requires a
different adjustment, when determining the LTICP Pool, the Committee shall make
equitable adjustments that are consistent with Section 13(a) of the 2010 Plan
and not otherwise addressed in this LTICP.

 

(d) Finality of Decisions; Indemnification and Release of Administrators. All
decisions made by the Committee pursuant to the provisions of the LTICP shall be
final, conclusive and binding on all persons, including the Company and the
LTICP Award Recipients. No member of the Board or the Committee, nor any officer
of the Company or Employee acting on behalf of the Board or the Committee, shall
be personally liable for any action, determination, or interpretation taken or
made in good faith with respect to the LTICP, and all members of the Board or
the Committee and each and any officer of the Company or Employee acting on
their behalf shall, to the extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, determination or
interpretation.

 

4.LTICP Awards

 

(a) Determination of LTICP Awards. As soon as reasonably possible after the
adoption of this LTICP for fiscal year 2015 and within the first 90 days of the
beginning of fiscal years 2016 and 2017, or as soon thereafter as is reasonably
possible, the Committee shall award Participation Percentages to the Company’s
Chief Executive Officer (CEO), to the President/COO and to the Chief Financial
Officer (CFO) for such fiscal year. Unless modified by the Committee and set
forth in the Participation LTICP Letter, as defined below, the total
Participation Percentages awarded for each the Performance Period shall equal
60% to the CEO, 25% to the President/COO and 15% to the CFO, which shall equal
one hundred percent (100%). All awards of Participation Percentages shall be
made in the form of individual written award agreements (substantially in the
form attached as Exhibit A, each a “Participation LTICP Letter”) executed by the
Company, and each individual Eligible Person who receives such an award.

 



(b) Calculation of LTICP Pool. As soon as practicable (and no later than the
Committee’s first meeting in the fiscal year) following each Valuation Date for
each Performance Period, but as of the Valuation Date, the Committee shall
calculate the size of the LTICP Pool, if any. As of each particular Valuation
Date, the LTICP Pool shall equal the amount determined by multiplying the
Outperformance Amount for the fiscal year then ended by 30%; provided, however,
that in no event shall such amount be less than zero. If the performance of the
Company has been such that there is no LTICP Pool (i.e., that the LTICP Pool is
zero), then the LTICP Award Recipients shall not be entitled to any Restricted
Share awards under the LTICP. If the LTICP Pool, as of the Valuation Date, is
greater than zero, then the LTICP Award Recipients shall be entitled to receipt
of Restricted Shares described in Section 4(c) below. The fact that the LTICP
Pool is zero for any year in the Performance Period will not prevent the
creation of an LTICP Pool for any subsequent Performance Period, if EPS in such
subsequent Performance Period exceeds the Target EPS for such subsequent
Performance Period.

 



-3-

 

  

(c) Restricted Shares. In the event that the LTICP Pool as of a Valuation Date
is greater than zero, then the Committee shall make a Restricted Share Award
(pursuant to the 2010 Plan) to each LTICP Award Recipient whose Continuous
Service has not terminated on or before the date the awards are determined. The
number of Restricted Shares awarded to the LTICP Award Recipient shall be
calculated as follows with respect to each Restricted Share Award: multiply (x)
the LTICP Pool calculated as of the Valuation Date, by (y) the Participation
Percentage for such LTICP Award Recipient, then divide the result by (z) the
Fair Market Value per Common Share on the Valuation Date. The resulting number
will determine the number of Restricted Shares constituting the LTICP Award
Recipient’s Restricted Share Award. Subject to the terms hereof, the Restricted
Share Award for the LTICP Award Recipient’s Restricted Shares shall be issued as
of the date the awards are determined by the Committee, notwithstanding that, as
an administrative matter, certificates representing the Restricted Shares may be
issued subsequent to any such date.

 

(d) Termination and Forfeiture; Vesting; Change in Control

 

(i) In the event of termination of an LTICP Award Recipient’s Continuous Service
without Cause or by the LTICP Award Recipient with Good Reason or by reason of
the LTICP Award Recipient’s Retirement, death or Disability (a “Qualified
Termination”) on or after a Valuation Date and prior to the date of
determination of awards of Restricted Shares hereunder by the Committee related
to such Valuation Date then, with respect to such LTICP Award Recipient only,
(I) the calculations provided in Sections 4(b) and (c) hereof shall be performed
with respect to such Recipient’s LTICP Award for such Valuation Date effective
as of the date of the Qualified Termination or as soon thereafter as if
practicable, and (II) the LTICP Award Recipient (or the LTICP Award Recipient’s
estate in the event of death) shall receive Unrestricted Shares equal to the
number of Restricted Shares the LTICP Award Recipient would otherwise receive as
a result of such calculation, in full satisfaction and extinguishment of the
LTICP Award Recipient’s rights under the LTICP and the 2010 Plan. Restricted
Shares previously awarded to the LTICP Recipient will also vest upon a Qualified
Termination.

 

(ii) If at any time prior to the date of determination of awards of Restricted
Shares hereunder by the Committee related to any Valuation Date (including
during a fiscal year prior to the next occurring Valuation Date) an LTICP Award
Recipient’s Continuous Service shall terminate or cease for any reason other
than a Qualified Termination, then such Award Recipient’s LTICP Award as of such
Valuation Date shall be forfeited at such time and the LTICP Award Recipient’s
participation under the LTICP shall immediately cease and be extinguished with
respect to future awards. If at any time during any of the Performance Periods
an LTICP Award Recipient’s Continuous Service shall terminate or cease for any
reason (including a Qualified Termination), then such LTICP Award Recipient’s
rights shall be forfeited and the LTICP Award Recipient shall have no further
rights or claims of any kind under the LTICP with respect to any Valuation Date,
except as set forth in clause (i) above. The Award Recipient’s rights under any
outstanding Restricted Share Awards shall be determined according to the terms
and conditions of the applicable Award Agreement except as specifically set
forth herein.

 



-4-

 

  

(iii) Under the Plan, one-third of the Restricted Shares granted pursuant to the
LTICP for any Performance Period shall become vested and fully owned by the
LTICP Award Recipient immediately following the first Committee meeting in the
fiscal year at which such award is confirmed and the remaining Restricted Shares
award will vest in equal proportions upon each of the first and second
anniversaries of the Valuation Date applicable to the Restricted Share Award,
provided that all such Restricted Shares shall be forfeited if Continuous
Service is terminated or ceases for any reason to the extent outlined in the
applicable Award Agreement. Any unvested Restricted Shares shall be subject to
accelerated vesting if the Board determines in its discretion that the
Recipients have complied with the terms of and objectives as set forth in this
Plan.  If, however, so long as this LTICP is in operation, on any of the
Valuation Date, there is no LTICP Pool, or in periods following fiscal year
2017, the Company fails to achieve the performance measures then established for
such fiscal year, then the portion of the previous Restricted Stock Award(s)
which should have vested on such Valuation Date or fiscal year end will not vest
and vesting will be suspended.  Nevertheless, if in a succeeding Performance
Period or fiscal year a LTICP Pool is created or the Company achieves the then
established performance measures, all the previously suspended Restricted Stock
Awards shall vest.  All decisions on vesting will be made by the Committee and
shall be binding on the Company and all LTICP Award Recipients.

 

(iv) Notwithstanding the foregoing, all unvested Restricted Shares that have not
previously been forfeited shall vest immediately upon the occurrence of a Change
in Control or a Qualified Termination. Upon a Change of Control, the Award
Recipient’s right to the grant of any additional shares of Restricted Stock upon
completion of the then Performance Period shall terminate and be forfeited and
no further Restricted Share Awards will be made pursuant to this LTICP. For the
avoidance of doubt, the vesting of the Restricted Shares pursuant to this
Section shall be independent from, and in no way affect, the calculations set
forth in Sections 4(b) and 4(c) hereof.

 

(v) Notwithstanding any terms of the LTICP, the 2010 Plan or any LTICP Award
hereunder, each and every LTICP Award, Restricted Shares, Unrestricted Shares,
settlement in Shares, or proceeds from the sale of Shares, made or earned
pursuant to the LTICP shall be subject to the right of the Company to full
recovery (with reasonable interest thereon) in accordance with the terms and
conditions of Section 25 of the 2010 Plan and for no other reason unless
required by legislation or SEC or NYSE Amex regulations or requirements.

 

(e) Issuance of Other Securities in Lieu of Common Shares. In lieu of Common
Shares, the Committee, in its sole discretion, may permit some or all of the
LTICP Award Recipients to receive their Restricted Shares in Restricted Share
Units or other securities of the Company or any of its Affiliates, that are
valued in whole or in part by reference to, or are otherwise calculated by
reference to or based on, Common Shares (“Other Share-Based Securities”);
provided, that the Committee determines, in good faith, that the aggregate value
of such Other Share-Based Securities is equivalent to the value of the
Restricted Shares to be issued to such LTICP Award Recipient(s) pursuant to
Section 4(c). Other Share-Based Securities may be issued in lieu of all the
Restricted Shares of such LTP Award Recipient(s) or a portion thereof. The
Committee shall determine the rights, restrictions and conditions, under the
LTICP or otherwise, applicable to such Other Share-Based Securities; provided,
however, that unless the Committee provides otherwise, the rights, restrictions
and conditions attributable to the Other Share-Based Securities shall be the
same as Restricted Shares.

 



-5-

 

  

(f) Rights with Respect to LTICP Award. Without duplication of the provisions of
Section 13 of the 2010 Plan, if (i) the Company shall at any time be involved in
a merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or capital stock of the
Company or a transaction similar thereto, (ii) any share dividend, share split,
reverse share split, share combination, reclassification, recapitalization,
significant repurchase of shares, or other similar change in the capital
structure of the Company, or any distribution to holders of Common Shares other
than ordinary cash dividends, shall occur, or (iii) any other event shall occur
which in the reasonable judgment of the Committee necessitates action by way of
adjusting the terms of the LTICP, then and in that event, the Committee shall
take such action as shall be necessary to maintain the LTICP Award Recipients’
rights hereunder so that they are substantially proportionate to the rights
existing under the LTICP prior to such event. After the issuance of the
Restricted Shares, the LTICP Award Recipient shall possess all incidents of
ownership with respect to each Restricted Share which is outstanding, including
voting rights, without regard to whether such Restricted Share has then vested,
except as otherwise set forth herein or in a Restricted Share Award Agreement.

 

5.Continuance of Employment

 

Neither the LTICP nor the grant of any LTICP Award hereunder shall interfere
with or limit in any way the right of the Company or any of its Affiliates to
terminate any LTICP Award Recipient’s employment at any time and for any reason
(subject to the terms of any employment agreement), nor shall the LTICP or the
grant of any LTICP Award hereunder impose any obligation on the Company or any
of its Affiliates to continue the employment of any LTICP Award Recipient.

 

6.Requirements of Law.

 

The grant of LTICP Awards and the settlement thereof in accordance with the
LTICP and the 2010 Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies as may be
required.

 

7.Miscellaneous

 

(a) Amendments. The LTICP and any Participation LTICP Letter may be amended or
modified only in writing by the Committee; provided that any amendment or
modification of any kind which adversely affects any LTICP Award Recipient must
be consented to by such LTICP Award Recipient to be effective as against him or
her.

 

(b) Incorporation of the 2010 Plan; Interpretation by Committee. The LTICP is
subject in all respects to the terms, conditions, limitations and definitions
contained in the 2010 Plan. In the event of any discrepancy or inconsistency
between the LTICP and the 2010 Plan, the terms and conditions of the 2010 Plan
shall control. Without limiting the generality of the foregoing, the Committee
may interpret the 2010 Plan and the LTICP, and take any other actions and make
any other determinations or decisions that it deems necessary or appropriate in
connection with the 2010 Plan, the LTICP or the administration or interpretation
thereof, with such interpretations, actions, determinations, and decisions to be
conclusive and binding on all persons and otherwise accorded the maximum
deference permitted by law, provided that the Committee’s interpretations,
actions, determinations, and decisions shall not be entitled to deference on and
after a Change in Control except to the extent that such interpretations are
made exclusively by members of the Committee who are individuals who served as
Committee members before the Change in Control. In the event of any dispute or
disagreement as to interpretation of the 2010 Plan or the LTICP or of any rule,
regulation or procedure, or as to any question, right or obligation arising from
or related to the 2010 Plan or the LTICP, the decision of the Committee shall,
except as provided above, be final and binding upon all persons.

 



-6-

 

  

(c) Restricted Share Issuances. Any issuance of Restricted Shares pursuant to
LTICP Awards shall occur pursuant to the 2010 Plan, and shall be subject to all
terms and conditions thereof.

 

(d) Withholding of Tax. Anything to the contrary notwithstanding, all payments
required to be made by the Company hereunder shall be subject to the withholding
of such amounts as the Company reasonably may determine that it is required to
withhold pursuant to applicable federal, state or local law or regulation. The
Company’s obligation to deliver share certificates (or evidence of book entry)
to any LTICP Award Recipient is subject to and conditioned on tax withholding
obligations being satisfied by such LTICP Award Recipient, including the terms
of the 2010 Plan applicable thereto; provided that the Committee may in its
discretion provide for the satisfaction of such minimum required obligations
through a net settlement under which the Company reduces the Common Shares
deliverable to the LTICP Award Recipient by a number of Common Shares having a
Fair Market Value when withheld equal to the amount due for such obligations.

 

(e) Anti-Alienation; Non-Assignability; Etc. Except as otherwise provided by (i)
law, (ii) an LTICP Award Recipient’s will or by the laws of descent or
distribution in the event of the LTICP Award Recipient’s death, (iii) a
Restricted Share Award, (iv) an LTICP Award or (v) the 2010 Plan, neither an
LTICP Award Recipient nor any other person shall have any right to sell, assign,
transfer, pledge, mortgage, or otherwise encumber, transfer, hypothecate,
alienate or convey in advance of actual receipt, the amounts, if any, payable or
deliverable hereunder, or any part thereof. The designation of a death
beneficiary by an LTICP Award Participant shall be permissible and shall not
constitute a transfer. Except to the extent required by law or as authorized
under the 2010 Plan, a Restricted Share Award or an LTICP Award, no part of the
amounts payable shall, prior to actual payment, (i) be subject to seizure,
attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by an LTICP Award Recipient or
any other person, (ii) be transferable by operation of law in the event of an
LTICP Award Recipient’s or any other person’s bankruptcy or insolvency, or (iii)
be transferable to a spouse as a result of a property settlement or otherwise,
and any attempt to cause any benefit to be so subject under clauses (i), (ii),
or (iii) hereof shall be void.

 

(f) No Contract for Continuing Services. The LTICP shall not be construed as
creating any contract for continued services between the Company or its
Affiliates and any LTICP Award Recipient and nothing herein contained shall give
any LTICP Award Recipient the right to be retained as an Employee.

 

(g) Governing Law; Jurisdiction. The LTICP shall be construed, administered, and
enforced in accordance with the laws of the Commonwealth of Virginia, without
giving effect to the conflict of laws principles thereof. The Company and each
LTICP Award Recipient agree that the state or federal courts of Virginia shall
have jurisdiction over any suit, action or proceeding arising out of, or in any
way related to, the 2010 Plan or any LTICP Award. The parties waive, to the
fullest extent permitted by law, any objection which any of them may have to the
venue of any such suit, action or proceeding brought in such courts, and any
claim that such suit, action or proceeding brought in such courts has been
brought in an inconvenient forum. In the event that any party shall not have
appointed an agent for service of process in Virginia, that party agrees that it
may be served with process by registered or certified mail, return receipt
requested, to the party at its respective address as reflected on the records of
the Company. All notices shall be deemed to have been given as of the date so
delivered or mailed.

 



-7-

 

  

(h) Non-Exclusivity. The LTICP does not limit the authority of the Company, the
Committee, or any Affiliate, to grant cash bonuses, to make Awards under the
2010 Plan, or to authorize any other compensation under the 2010 Plan or any
other plan or authority, including, without limitation, LTICP Awards or other
compensation based on the same performance objectives used under the LTICP.

 

(i) Securities Laws Compliance. Restricted Shares shall not be issued pursuant
to the settlement of any LTICP Award granted hereunder unless the settlement of
such LTICP Award and the issuance and delivery of such Restricted Shares
pursuant thereto shall comply with all relevant provisions of law, including,
without limitation, the Securities Act, the Exchange Act and the requirements of
any stock exchange upon which the Common Shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.

 

(j) Section 409A. If and only to the extent that any compensation provided by
the LTICP may result in the application of Section 409A of the Code, the Company
shall, in consultation with the LTICP Award Recipient, modify the LTICP with
respect to such LTICP Award Recipient solely in the least restrictive manner
necessary in order, where applicable–

 

(i) to exclude such compensation from the definition of “deferred compensation”
within the meaning of such Section 409A, or

 

(ii) to comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and to make such modifications,
in each case, without any diminution in the value of the benefits granted under
the LTICP to such LTICP Award Recipient.

 

(k) Indemnification. The Company hereby agrees to indemnify and hold harmless
each member of the Board and the Committee and other Employees and any Affiliate
to whom the Committee delegates authority pursuant to Section 3(a) against any
and all claims, losses, damages, expenses or liabilities arising from any action
or failure to act with respect to the LTICP or the 2010 Plan, except in the case
of willful misconduct.

 

(l) Unfunded Nature of Program. This LTICP is intended to be an unfunded,
nonqualified compensation arrangement for purposes of the Code. Except to the
extent that a Participant may otherwise be entitled to preferred status under
applicable bankruptcy law, Participants shall have the status of general
unsecured creditors of the Company, and the LTICP constitutes a mere promise by
the Company to make benefit payments in the future to the extent and consistent
with the terms of any LTICP Awards, the LTICP, and the 2010 Plan. Whenever there
are any references in the LTICP to the crediting of amounts, all such references
shall be deemed to refer to notional, book entry transactions.

 

(m) Exclusivity of Documents. The liability of the Company for the payment of
benefits shall be defined only by this LTICP, the 2010 Plan, and the terms of
each LTICP Award Recipient’s Participation LTICP Letter, and the Company shall
have no obligation to any Eligible Person under the LTICP except as expressly
provided herein or therein.

 

(n) Binding Effect. The provisions of the LTICP shall bind and inure to the
benefit of the Company and its successors and assigns and each Participant and
each Participant’s successors and assigns.

 

(o) Gender. Where appearing in the LTICP, the masculine gender shall be deemed
to include the feminine gender and the singular number shall include the plural,
unless the context clearly indicates to the contrary.

 

(p) Term and Expiration. The LTICP shall be effective until all LTICP Award
Recipients have received full settlement of all LTICP Awards.

 

Adopted as of June 28, 2014 at a meeting of the Compensation Committee held
February 3, 2015.

 

 

-8-

 

 

VERSAR, INC.

2010 STOCK INCENTIVE PLAN

___________________________________

 

2015 Long-Term Incentive Compensation Program

 

Exhibit A

___________________________________

[DATE]

 

CONFIDENTIAL

 



[Name]

[Address]

 

Re:  Your Participation Interest for the 2015 []2016][2017] Performance Period

 

Dear [Name]:

 

You have been selected by Versar, Inc. to be a participant in the Versar 2015
Long-Term Incentive Program (the “LTICP”). Generally, Section 4 of the LTICP
establishes a performance-based formula for determining an annual outperformance
bonus pool that is calculated by reference to the Company’s net income for its
fiscal years ending in 2015, 2016, and 2017. If and to the extent that any
provision contained in this Participation LTICP Letter is inconsistent with the
LTICP, the LTICP shall govern. The LTICP is created under the Versar, Inc. 2010
Stock Incentive Plan (the “2010 Plan”) and is subject to the terms and
conditions set forth in the 2010 Plan.

 

The aggregate outperformance pool, if any, will be paid in the form of
restricted common shares, which will vest 25% on each of the next four
anniversaries of the end of the performance period, subject to continued
employment, except as otherwise provided in the LTICP. Special provisions will
apply, and you may forfeit some, or all of your award, in the event that your
employment is terminated or you trigger forfeiture or claw-back protections that
are set forth in Section 25 of the 2010 Plan. Other special rules apply, such as
in the event of a change in control of the Company.

 

Subject to your acceptance of the terms and conditions of the LTICP (which is
attached for your review and reference), your Participation Percentage in the
LTICP is ___%.

 

Please acknowledge receipt of this letter and acceptance of the foregoing terms
and conditions for your participation in the LTICP by signing in the space
provided below and return the signed letter to the attention of [ ].

 



 Yours truly, ACKNOWLEDGED BY:     [            ]   Chairman, Compensation
Committee [Name of LTICP Award Recipient]       [Date]



 





-9-

 